Title: 70. A Bill for Preserving the Privileges of Ambassadors, 18 June 1779
From: Committee of the Virginia Assembly
To: 


For preserving the privileges of Ambassadors and other public ministers from other states, it is declared by the General Assembly, that all process whereby the person of any such Ambassador, or other public minister, authorised and received as such by this commonwealth, or by the Congress of the American States, in union with this commonwealth, or any his domestic servants whom he brought with him, may be arrested or their goods seized or attached, shall be void.
And it is enacted that all persons suing forth, issuing, executing, prosecuting or soliciting any such process, knowing the defendant to be an Ambassador or other public minister as aforesaid, or the domestic servant of such an one, and all who shall assault the person of any such Ambassador, or other public minister, or who shall commit any trespass on his goods, shall be deemed violators of the laws of nations and disturbers of the public repose.
The said offences shall be enquired, heard, tried, determined and judged by one or more of the Judges of the High Court of Chancery together with two or more of the Judges of the General Court, at such time and place within the commonwealth, as shall be limited by summons from the Governor, taking thereupon the advice of the Council of State; and the offender, if adjudged guilty, shall suffer such punishment by fine and imprisonment, as the said Judges shall think fit, to be inflicted; and such order, process and execution shall be practised as is agreeable to the form of the common law. The said Judges may adjourn themselves, from time to time at their will, till final determination, and shall be attended by the clerk and sheriff of the General Court; which sheriff shall execute their sentence and make return thereof to the said clerk, by him to be registered together with all the proceedings in a separate book.
And in order to ascertain what servants attending such  Ambassador, or other minister, are privileged from arrest, and to make known their names, the Governor and Council, as soon as may conveniently be done after the arrival of such Ambassador, or other minister, shall take order for procuring from him an authentic roll of the names of his domestic servants whom he brought with him, a copy of which they shall deliver to the clerk of the General Court, who shall affix the same on the wall of his office, within the reach and reading of those who may resort thereto, and continue it there so long as such Ambassador, or other minister, shall remain within the commonwealth.
